BLEIL, Justice,
concurring.
I concur in the Court’s decision reversing the trial court’s judgment. However, I decline to join in the majority’s characterization as “correct” Cobb’s assertion that an attempted partition of the whole of a tract of land is not binding even on those who are parties to the partition. The numerous authorities cited fail to convince me. Rather, it is my view that as long as the pleadings or evidence fail to show that there are persons interested in the title that is the subject of a partition suit who have not been made parties, the proceeding may properly be prosecuted to a final decree and execution. Noble v. Meyers, 76 Tex. 280, 13 S.W. 229, 230 (1890); see also Adams v. Duncan, 147 Tex. 332, 215 S.W.2d 599, 605 (1948). If superior title exists in nonparties, their title remains unprejudiced, and the decree rendered is not binding on them. Adams v. Duncan, 215 S.W.2d at 605; Beneficial Standard Life *779Ins. Co. v. Trinity Nat’l Bank, 763 S.W.2d 52, 55-56 (Tex.App.—Dallas 1988, writ denied).
Thus, an alternative basis on which to reverse the judgment is that Cobb, as a successor in interest to one of the parties to the 1933 partition suit, cannot now challenge the 1933 judgment.